DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the plurality of cells are connected in parallel” as described in the specification, paragraph [0009]; “the plurality of cells are connected in an array” as described in the specification, paragraph [0010]; and “the interior volume is offset from the fluid circuit such that a direct thermal path between the fluid circuit and contents of the interior volume does not exist” as described in the specification, paragraph [0014].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (English Translated WO Publication No.: 03085337 A1), hereinafter referred to as LI et al. ‘337, in view of Clarksean (U.S. PG Pub No.: 2003/0183375 A1), hereinafter referred to as Clarksean ‘375.

Regarding claim 1, LI et al. ‘337 disclose a refrigerated cargo container (1”) comprising: a plurality of exterior walls (20”) defining an exterior volume, each of the exterior walls being thermally insulating {as shown in Figs. 7-8: Page 2, ¶3 and Page 5, ¶1}; a plurality of interior walls (19) define an interior volume within the plurality of exterior walls, each of the interior walls being thermally conductive {Page 2, Best Mode: ¶4}; and at least one fluid circuit (17) disposed between the plurality of exterior walls and the plurality of interior walls, the at least one fluid circuit including an inlet (10a) and an outlet (10b) and being configured to contain a cooled fluid (brine){as shown in Figs. 1-2: Page 5, ¶¶1-2}.
However, LI et al. ‘337 fail to disclose the limitation of a super cooled fluid.
Clarksean ‘375 teaches: the concept of a phase change material (PCM) (106) as a super cooled fluid {see Fig. 1: ¶¶ [0008-0010], [0021], [0025-0026] and [0031]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify LI et al. ‘337 cooled fluid by the cooled fluid of Clarksean ‘375 so as to include the use of a super cooled fluid, in order to enhance the heat transfer off of surfaces {Clarksean ‘375 – ¶ [0010]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the LI et al. ‘337 in view of Clarksean ‘375 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 1, LI et al. ‘337 as modified by Clarksean ‘375 further discloses the limitation of wherein the at least one fluid circuit comprises at least one serpentine fluid flowpath {as shown in Fig. 1: wherein one serpentine fluid flowpath is depicted within heat exchanger (102)}.
 
Regarding claim 3, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 1, LI et al. ‘337 disclose wherein the at least one fluid circuit comprises a plurality of cells (9) with each cell being connected to at least one other cell via a corresponding fluid flowpath (11) {as shown in Figs. 1-2 and 4: Best Mode: page 5, ¶1}.  

Regarding claim 4, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 3, LI et al. ‘337 disclose wherein the plurality of cells are connected in series {as shown in Figs. 1-2 and 4: Best Mode: page 5, ¶1}.  

Regarding claim 5, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 3, LI et al. ‘337 disclose wherein the plurality of cells are connected in parallel {see Disclosure of the Invention: Page 3.  ¶7 and Page 4, ¶4}.

Regarding claim 6, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 3, LI et al. ‘337 disclose wherein the plurality of cells are connected in an array {as shown in Fig. 2: Best Mode: page 5, ¶1}.  

Regarding claim 7, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 1, LI et al. ‘337 disclose further comprising a sensor module (15a, 15b, 15g, 15h, 15i) connected to at least one of the inlet and the outlet, wherein the sensor module includes at least one of a flowrate sensor a volume sensor and a temperature sensor {as shown in Fig. 3: Best Mode: page 5, ¶3}.  

Regarding claim 8, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 1, LI et al. ‘337 as modified by Clarksean ‘375 further discloses the limitation of wherein the fluid circuit contains a phase change material (PCM) coolant (106) {see ¶¶ [0008-0010], [0021] and [0025-0026]}.  
 
Regarding claim 9, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 8, LI et al. ‘337 as modified by Clarksean ‘375 further discloses the limitations of wherein the PCM coolant comprises a slurry (106) of petroleum-based waxes and / or a slurry of fatty acids from natural products or inorganic salt solutions {see ¶¶ [0008-0010], [0021] and [0025-0026]}.  

Regarding claim 10, the combination of LI et al. ‘337 and Clarksean ‘375 disclose and teach the refrigerated cargo container of claim 1, LI et al. ‘337 disclose wherein the interior volume is offset from the fluid circuit such that a direct thermal path between the fluid circuit and contents of the interior volume does not exist {as shown in Fig. 1: wherein filling of interior volume of the container with contents to the brim will satisfy claimed functional limitation}.  

Allowable Subject Matter
3.         Claims 11-20 are allowed.

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20170082371-A1 to Vos; David L.
US-20170115042-A1 to CANTADORI; Andrea.
CN-102607308-B to PARK S.
KR-20130100489-A to PARK et al.
CN-110030781-A to GAO J.
CN-108253682-A to YANG H
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/26/2022